—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (McCarty, J.), dated September 23, 1998, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff Lucille Weiner, while a customer in the defendant’s store, allegedly tripped over the legs of a clothing rack as she was walking down an aisle between the racks. The Supreme Court properly awarded summary judgment to the defendant dismissing the complaint. The defendant had no duty to warn against a condition which is readily observable, such as the narrowness of a pathway created by clothing racks (see, Lamia v Federated Dept. Stores, 263 AD2d 498; Sewer v Fat Albert’s Warehouse, 235 AD2d 414). Joy, J. P., Friedmann, Goldstein and McGinity, JJ., concur.